PER CURIAM.
Defendants below appeal from an order substituting as party plaintiff the assignee holder of their promissory note. We do not have jurisdiction to hear this appeal since it is a non-final order from which an interlocutory appeal is not permitted by Florida Rule of Appellate Procedure 9.310. Treating this appeal as a petition for writ of certiorari pursuant to Florida Rule of Appellate Procedure 9.040(c), we find that appellants have an adequate remedy on plenary appeal and therefore, we decline to grant the writ.
AFFIRMED.
MOORE, GLICKSTEIN and HURLEY, JJ., concur.